In re Wesson, Robert H. et al.; H.R. Profit Sharing Plan Account No. 2656-3314; All Other Common Stock Shareholders of Ethyl Corporation; — Plaintiffs; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. M, Nos. 468,-033, 51,856; to the Court of Appeal, First Circuit, No. 2000 CA 2636.
Denied. Relators did not seek timely review in the court of appeal of the trial court’s rulings. Accordingly, these rulings are not properly before this Court.